
	
		I
		111th CONGRESS
		1st Session
		H. R. 422
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Meek of Florida
			 (for himself and Mr. Brady of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  research credit through 2010 and to increase and make permanent the alternative
		  simplified research credit.
	
	
		1.Extension of research credit;
			 alternative simplified research credit increased and made permanent
			(a)Extension of
			 credit
				(1)In
			 generalSubparagraph (B) of
			 section 41(h)(1) of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
				(2)Conforming
			 amendmentSubparagraph (D) of
			 section 45C(b)(1) of such Code is amended by striking December 31,
			 2009 and inserting December 31, 2010.
				(3)Effective
			 dateThe amendments made by
			 this subsection shall apply to amounts paid or incurred after December 31,
			 2009.
				(b)Alternative
			 simplified research credit increased and made permanent
				(1)Increased
			 creditSubparagraph (A) of section 41(c)(5) of such Code
			 (relating to election of alternative simplified credit) is amended by striking
			 14 percent (12 percent in the case of taxable years ending before
			 January 1, 2009) and inserting 20 percent.
				(2)Credit made
			 permanent
					(A)In
			 generalSubsection (h) of section 41 of such Code is amended by
			 redesignating the paragraph (2) relating to computation of taxable year in
			 which credit terminates as paragraph (4) and by inserting before such paragraph
			 the following new paragraph:
						
							(3)Termination not
				to apply to alternative simplified creditParagraph (1) shall not apply to the credit
				determined under subsection
				(c)(5).
							.
					(B)Conforming
			 amendmentParagraph (4) of section 41(h) of such Code, as
			 redesignated by subparagraph (A), is amended to read as follows:
						
							(4)Computation for
				taxable year in which credit terminatesIn the case of any taxable year with
				respect to which this section applies to a number of days which is less than
				the total number of days in such taxable year, the amount determined under
				subsection (c)(1)(B) with respect to such taxable year shall be the amount
				which bears the same ratio to such amount (determined without regard to this
				paragraph) as the number of days in such taxable year to which this section
				applies bears to the total number of days in such taxable year.
							.
					(3)Effective
			 dateThe amendment made by this subsection shall apply to taxable
			 years ending after December 31, 2008.
				
